Case 2:19-cv-10150-DML-DRG ECF No. 16 filed 04/09/19                            PageID.71   Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

SHANITA GILES,

               Plaintiff,                                           Case Number 19-10150
v.                                                                  Honorable David M. Lawson

R1 RCM, INC.,

               Defendant.
                                                  /

                                      ORDER OF DISMISSAL

       On April 9, 2019, the parties informed the Court by telephone that they had reached a

settlement of all claims in this matter. The case therefore will be dismissed.

       Accordingly, it is ORDERED that the case is DISMISSED WITH PREJUDICE and

without costs to any party. Any party may apply to reopen the matter to enforce the settlement

agreement on or before May 9, 2019.

       It is further ORDERED that the parties’ joint motion to stay (ECF No. 12) is DISMISSED

as moot.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: April 9, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on April 9, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI
